Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 and 21-32 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., abstract idea, which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.  
STEP 1:
The claims are directed to method/process which is one of the categories of statutory subject matter.  
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., an abstract idea because the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.
1.  A computer implemented method (CIM) comprising:

receiving, by a digital assistant and from a first user, a first query requesting services of the first type;
responsive to the receipt of the first query, selecting, by machine logic, a selected online provider from the plurality of online providers based, at least in part, on the security measures specified in the third party services data set; and
taking, by machine logic, an action that facilitates provision of services of the first type by the selected online provider and to the first user under the security measures specified in the third- party services data set.
The claim limitation “responsive to the receipt of the first query, selecting, by machine logic, a selected online provider from the plurality of online providers based, at least in part, on the security measures specified in the third party services data set” can be performed by a mental process in the human mind and thus is directed to an abstract idea.  
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending well-understood, routine conventional activities previously known to the industry at a high level of generality to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (computer/machine logic) is simply linked (computer implemented method) to a particular 
Still further, the additional elements do not constitute improvement(s) in the operation of the generic computer.
STEP 2B:
The additional claim elements do not amount to significantly more than the judicial exception, i.e., the additional elements, i.e., features, limitations, steps, individually and in combination do not contribute to an inventive concept, i.e., amount to significantly more as shown below.      
The courts have recognized the following computer function as a well-understood, routine and conventional function when merely claimed in a generic manner, e.g., at a high level of generality.  The court determined computer function of selecting a particular data source or type of data to be manipulated is embodied in the claim limitation “responsive to the receipt of the first query, selecting, by machine logic, a selected online provider from the plurality of online providers.” 
The claim limitation “taking, by machine logic, an action that facilitates provision of services of the first type by the selected online provider and to the first user under the security measures specified in the third party services data set” is post-solution activity which does not amount to significantly more than the judicial exception. 
The combination of additional elements are directed to the inventive concept of choosing a service provider (see specification [0012] ).  Currently, a plurality of service providers operate over the Internet (online as claimed), most recently cloud service providers are prevalent.  Clearly, service providers incorporating security measures, for example to ensure privacy, are 
Claim 2 recites:
The CIM of claim 1 wherein the action that facilitates provision of services of the first type on the selected online provider and to the first user is automatic execution of a transaction between the first user and the selected online provider.
Claim 2 does not correct the deficiencies of claim 1. 
Claim 3 recites:
 The CIM of claim 1 wherein the receipt of the first query includes: receiving audio speech from the first user through a microphone of the digital assistant; and parsing the audio speech into computer readable data.
Claim 3 does not correct the deficiencies of claim 1. 
Claim 4 recites:
The CIM of claim 1 wherein the first type of online services is one of the following: online ordering of physical goods, online ordering of entertainment content, online education, cloud computing services, online gaming services, news services, weather prediction services, payment services, transportation services and streaming services.
Claim 4 does not correct the deficiencies of claim 1. 
Claim 5 recites:
The CIM of claim 1 wherein the third party services data set further includes, for each given online provider of the plurality of online providers, information indicative of experiences that at least one user has had with the given online provider.

Claim 6 recites: 
The CIM of claim 5 wherein the at least one user includes the first user. 
Claim 6 does not correct the deficiencies of claim 1. 
Claims 21-32 are rejected on the same basis as claims 1-6.  

Claim Rejections - 35 USC § 112
Claims 1-6 and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following limitations are not described in the specification:
taking, by machine logic, an action that facilitates provision of services of the first type by the selected online provider and to the first user under the security measures specified in the third-party services data set.
responsive to the receipt of the first query, selecting, by machine logic, a selected online provider from the plurality of online providers based, at least in part, on the security measures specified in the third party services data set;
	Claims 2-6 do not correct the deficiencies of claim 1 particularly with respect to specified security measures.  Claims 21-32 are rejected on the same basis as claims 1-6.   


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 21-32  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following limitations are not described in the specification:
taking, by machine logic, an action that facilitates provision of services of the first type by the selected online provider and to the first user under the security measures specified in the third- party services data set.
responsive to the receipt of the first query, selecting, by machine logic, a selected online provider from the plurality of online providers based, at least in part, on the security measures specified in the third party services data set;
The broadest reasonable interpretation will be given to above limitations based on the knowledge of one of ordinary skill in the art at the time of the invention. 
Claims 2-6 do not correct the deficiencies of claim 1 particularly with respect to specified security measures.  Claims 21-32 are rejected on the same basis as claims 1-6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (US 2016/0335618) in view of Yadav (US 2020/0120144) in view of Nadimpalli (US 2018/0247648) and further in view of Yang (US 2018/0047089). 
Regarding claim 1, Koh discloses:
receiving a third party services data set including information indicative of: (i) identities of a plurality of online providers of services of a first type,
Koh claim 1, A method for enabling a portable device to conduct mobile commerce transactions, the method comprising: receiving a list of items provided by service providers in response to a service request from the portable device; downloading one or more of the items selected from the list; personalizing the downloaded items with inputs from a user; and downloading a mobile commerce transaction manager module based on personalized information from the personalized downloaded items.
Koh abstract Techniques for portable devices functioning as an electronic purchaser (e.g., e-purse) and/or an electronic mobile seller (e.g., mobile point-of-sales (POS)) are disclosed. According to one aspect of the invention, a mechanism is provided to enable a portable device to conduct e-commerce and m-commerce transactions over an open network with a payment server and/or a POS transaction server without compromising security. In one embodiment, a portable device is loaded with an e-purse as an electronic mobile purchaser.


Koh discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Yadav discloses:
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh to obtain above limitation based on the teachings of Yadav for the purpose of improving the security of online computer systems.  

receiving, by a digital assistant and from a first user, a first query requesting services of the first type;
Koh discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Nadimpalli discloses:
Nadimpalli [0092] As another example, consider the following purchasing flow that is conducted through a custom skill of Amazon Alexa. Note that this purchasing flow may be generalized as a custom skill for deployment on any other digital assistant, such as Google Assistant, Microsoft Cortana, or any other digital assistant listed herein. A user having a purchasing role within an organization and having access to a front-end system deployed within the organization, such as an Echo Show device, wakes the device using the wake word (e.g., Purchase requester, are you there?" Upon authentication of the user, the handlers for the skill are invoked and an appropriate (e.g., machine-learned) reply is generated and presented to the user (e.g., as a voice or text utterance and/or as a graphical interactive display card) (e.g., "Purchase requester here. How can I help?").
Nadimpalli [0094] In example embodiments, the skill further offers the user a suggested course of action (e.g., based on the most probable path of the user based on machine-learning of workflows of the organization, as discussed above). For example, the skill asks, "Shall I purchase the first IP phone in this list for you?"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh to obtain above limitation based on the teachings of Nadimpalli for the purpose of purchasing a product by means of a digital assistant.  

responsive to the receipt of the first query, selecting, by machine logic, a selected online provider from the plurality of online providers
Koh discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Yang discloses: 
Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment. Currently, a shopping platform application is accessed by a merchant in the following two ways: one is to access a shopping 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh to obtain above limitation based on the teachings of Yang for the purpose of downloading and installing a shopping platform application provided by an online shopping platform in a terminal.

based at least in part on the security measures specified in the third party services data set
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.

taking, by machine logic, an action that facilitates provision of services of the first type by the selected online provider and to the first user 
Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment.

under the security measures specified in the third party services data set.
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.

Regarding claim 2, the combination of Koh, Yadav, Nadimpalli and Yang discloses wherein the action that facilitates provision of services of the first type on the selected online provider and to the first user is automatic execution of a transaction between the first user and the selected online provider.
Nadimpalli [0092] As another example, consider the following purchasing flow that is conducted through a custom skill of Amazon Alexa. Note that this purchasing flow may be generalized as a custom skill for deployment on any other digital assistant, such as Google Assistant, Microsoft Cortana, or any other digital assistant listed herein. A user having a purchasing role within an organization and having access to a front-end system deployed within the organization, such as an Echo Show device, wakes the device using the wake word (e.g., "Alexa") and accesses a purchasing skill of the digital system (e.g., by invoking the skill's invocation word or phrase or a machine-learned, organization-specific variation of the skill's invocation word or phrase). For example, the user says, either through a text or voice utterance, "Purchase requester, are you there?" Upon authentication of the user, the handlers for the skill are invoked and an appropriate (e.g., machine-learned) reply is generated and presented to the Purchase requester here. How can I help?").

Regarding claim 4, the combination of Koh, Yadav, Nadimpalli and Yang discloses wherein the first type of online services is one of the following: online ordering of physical goods, online ordering of entertainment content, online education, cloud computing services, online gaming services, news services, weather prediction services, payment services, transportation services and streaming services.
	Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koh, Yadav, Nadimpalli and Yang and further in view of Garcia (US 2019/0295544). 
Regarding claim 3, the combination of Koh, Yadav, Nadimpalli and Yang discloses the elements of the claimed invention as noted but does not disclose wherein the receipt of the first query includes: receiving audio speech from the first user through a microphone of the digital assistant; and parsing the audio speech into computer readable data.  However, Garcia discloses:
	Garcia [0287] FIGS. 12A-12D illustrates exemplary user interfaces for providing natural language interaction by a virtual assistant operating on device 1220 using context information associated with executing a previously determined actionable intent. As shown in FIGS. 10 and 12A, user 1210 provides a first audio stream 1212 (e.g., "Siri, play some music"), which is received by the virtual assistant operating on device 1220. Similar to those described above, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koh, Yadav, Nadimpalli and Yang to obtain above limitation based on the teachings of Garcia for the purpose of generating a text representation of an audio stream.  Furthermore, Official Notice is taken that a microphone to receive audio is well-known in the art. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koh, Yadav, Nadimpalli and Yang and further in view of Crafts (US 2013/0268411).
Regarding claim 5, the combination of Koh, Yadav, Nadimpalli and Yang discloses the elements of the claimed invention as noted but does not disclose wherein the third party services data set further includes, for each given online provider of the plurality of online providers, information indicative of experiences that at least one user has had with the given online provider.  However, Crafts discloses:
ratings for the providers of the services or products; identifying referral ratings for having associated referral networks; and ranking the providers of the services or products based on the ratings of the providers of the services or products and the referral ratings for the contacts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koh, Yadav, Nadimpalli and Yang to obtain above limitation based on the teachings of Crafts for the purpose of obtaining satisfactory sevice from the online provider.

Regarding claim 6, the combination of Koh, Yadav, Nadimpalli and Yang and Crafts  discloses wherein the at least one user includes the first user. 
Nadimpalli [0092] As another example, consider the following purchasing flow that is conducted through a custom skill of Amazon Alexa. Note that this purchasing flow may be generalized as a custom skill for deployment on any other digital assistant, such as Google Assistant, Microsoft Cortana, or any other digital assistant listed herein. A user having a purchasing role within an organization and having access to a front-end system deployed within the organization, such as an Echo Show device, wakes the device using the wake word (e.g., "Alexa") and accesses a purchasing skill of the digital system (e.g., by invoking the skill's invocation word or phrase or a machine-learned, organization-specific variation of the skill's invocation word or phrase). For example, the user says, either through a text or voice utterance, "Purchase requester, are you there?" Upon authentication of the user, the handlers for the skill are invoked and an appropriate (e.g., machine-learned) reply is generated and presented to the Purchase requester here. How can I help?").
 
Applicant is advised that should claims 1 and/or 4 be found allowable, claims 21 and/or 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (US 2016/0335618) in view of Yadav (US 2020/0120144) in view of Nadimpalli (US 2018/0247648) and further in view of Yang (US 2018/0047089). 
Regarding claim 21, Koh discloses:
receiving a third party services data set including information indicative of: (i) identities of a plurality of online providers of services of a first type,
Koh claim 1, A method for enabling a portable device to conduct mobile commerce transactions, the method comprising: receiving a list of items provided by service providers in response to a service request from the portable device; downloading one or more of the items selected from the list; personalizing the downloaded items with inputs from a user; and downloading a mobile commerce transaction manager module based on personalized information from the personalized downloaded items.
Koh abstract Techniques for portable devices functioning as an electronic purchaser (e.g., e-purse) and/or an electronic mobile seller (e.g., mobile point-of-sales (POS)) are disclosed. a payment server and/or a POS transaction server without compromising security. In one embodiment, a portable device is loaded with an e-purse as an electronic mobile purchaser.

(ii) for each given online provider of the plurality of online providers, information relating to how specifying security measures used when the given online provider provides services of the first type
Koh discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Yadav discloses:
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh to obtain above limitation based on the teachings of Yadav for the purpose of improving the security of online computer systems.  

receiving, by a digital assistant and from a first user, a first query requesting services of the first type;
Koh discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Nadimpalli discloses:
Purchase requester, are you there?" Upon authentication of the user, the handlers for the skill are invoked and an appropriate (e.g., machine-learned) reply is generated and presented to the user (e.g., as a voice or text utterance and/or as a graphical interactive display card) (e.g., "Purchase requester here. How can I help?").
Nadimpalli [0094] In example embodiments, the skill further offers the user a suggested course of action (e.g., based on the most probable path of the user based on machine-learning of workflows of the organization, as discussed above). For example, the skill asks, "Shall I purchase the first IP phone in this list for you?"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh to obtain above limitation based on the teachings of Nadimpalli for the purpose of purchasing a product by means of a digital assistant.  

responsive to the receipt of the first query, selecting, by machine logic, a selected online provider from the plurality of online providers

Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment. Currently, a shopping platform application is accessed by a merchant in the following two ways: one is to access a shopping platform application in a form of an open interface; the other is to access a shopping platform application in a form of a web page. In the case in which the merchant accesses a shopping platform application in the form of the web page, an existing online payment procedure is as follows: After a user finishes goods ordering, the shopping platform application calls a web payment tool. The user enters a user account and a corresponding login password in a login page provided by the web payment tool. After logging on to the web payment tool, the user enters a payment password to complete the payment procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh to obtain above limitation based on the teachings of Yang for the purpose of downloading and installing a shopping platform application provided by an online shopping platform in a terminal.

based at least in part on the security measures specified in the third party services data set
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.

taking, by machine logic, an action that facilitates provision of services of the first type by the selected online provider and to the first user 
Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment.

under the security measures specified in the third party services data set.
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.
 
Applicant is advised that should claim 4 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Regarding claim 24, the combination of Koh, Yadav, Nadimpalli and Yang discloses wherein the first type of online services is one of the following: online ordering of physical goods, online ordering of entertainment content, online education, cloud computing services, online gaming 
	Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment.

	Claim 22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koh, Yadav, Nadimpalli and Yang and further in view of Raduchel (US 2017/0161439) 
Regarding claim 22, the combination of Koh, Yadav, Nadimpalli and Yang discloses the elements of the clained invention as noted bit does not disclose wherein the action that facilitates provision of services of the first type on the selected online provider and to the first user is automatic execution of a transaction between the first user and the selected online provider with the execution being made in accordance with the length of time terms.  However, Raduchel discloses: 
	Raduchel [0239] A payment event can be defined as when a healthcare provider 1440, 1450, 1460 calculates and submits a charge related to delivering health care for payment. A payment event can also be defined as when an insurance payer or a user makes a payment. Multiple types of data can be associated with a payment event including but not limited to date, amount, due date, provider name, and payment terms. A payment event can have multiple states, such as the payment being due and a payment being delivered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koh, Yadav, Nadimpalli and Yang to obtain 

Applicant is advised that should claim 3 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koh, Yadav, Nadimpalli and Yang and further in view of Garcia (US 2019/0295544). 
Regarding claim 23, the combination of Koh, Yadav, Nadimpalli and Yang discloses the elements of the claimed invention as noted but does not disclose wherein the receipt of the first query includes: receiving audio speech from the first user through a microphone of the digital assistant; and parsing the audio speech into computer readable data.  However, Garcia discloses:
	Garcia [0287] FIGS. 12A-12D illustrates exemplary user interfaces for providing natural language interaction by a virtual assistant operating on device 1220 using context information associated with executing a previously determined actionable intent. As shown in FIGS. 10 and 12A, user 1210 provides a first audio stream 1212 (e.g., "Siri, play some music"), which is received by the virtual assistant operating on device 1220. Similar to those described above, the virtual assistant determines that first audio stream 1212 includes a lexical trigger (e.g., "Siri"), generates a candidate text representation of first audio stream 1212 (e.g., "Siri, play some music."), determines that the candidate text representation of first audio stream 1212 is not to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koh, Yadav, Nadimpalli and Yang to obtain above limitation based on the teachings of Garcia for the purpose of generating a text representation of an audio stream.  Furthermore, Official Notice is taken that a microphone to receive audio is well-known in the art. 

Applicant is advised that should claim 5 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koh, Yadav, Nadimpalli and Yang and further in view of Crafts (US 2013/0268411).
Regarding claim 25, the combination of Koh, Yadav, Nadimpalli and Yang discloses the elements of the claimed invention as noted but does not disclose wherein the third party services data set further includes, for each given online provider of the plurality of online providers, 
Crafts claim 43. The computer readable medium of claim 38, further comprising: identifying ratings for the providers of the services or products; identifying referral ratings for having associated referral networks; and ranking the providers of the services or products based on the ratings of the providers of the services or products and the referral ratings for the contacts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koh, Yadav, Nadimpalli and Yang to obtain above limitation based on the teachings of Crafts for the purpose of obtaining satisfactory sevice from the online provider. 

Applicant is advised that should claim 6 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Regarding claim 26, the combination of Koh, Yadav, Nadimpalli and Yang and Crafts  discloses wherein the at least one user includes the first user. 
Nadimpalli [0092] As another example, consider the following purchasing flow that is conducted through a custom skill of Amazon Alexa. Note that this purchasing flow may be generalized as a custom skill for deployment on any other digital assistant, such as Google Assistant, Microsoft Cortana, or any other digital assistant listed herein. A user having a Purchase requester, are you there?" Upon authentication of the user, the handlers for the skill are invoked and an appropriate (e.g., machine-learned) reply is generated and presented to the user (e.g., as a voice or text utterance and/or as a graphical interactive display card) (e.g., "Purchase requester here. How can I help?").

Applicant is advised that should claim 1, be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (US 2016/0335618) in view of Yadav (US 2020/0120144) in view of Nadimpalli (US 2018/0247648) and further in view of Yang (US 2018/0047089). 
Regarding claim 27, Koh discloses:
receiving a third party services data set including information indicative of: (i) identities of a plurality of online providers of services of a first type,

Koh abstract Techniques for portable devices functioning as an electronic purchaser (e.g., e-purse) and/or an electronic mobile seller (e.g., mobile point-of-sales (POS)) are disclosed. According to one aspect of the invention, a mechanism is provided to enable a portable device to conduct e-commerce and m-commerce transactions over an open network with a payment server and/or a POS transaction server without compromising security. In one embodiment, a portable device is loaded with an e-purse as an electronic mobile purchaser.

(ii) for each given online provider of the plurality of online providers, information relating to how specifying security measures used when the given online provider provides services of the first type
Koh discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Yadav discloses:
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.


receiving, by a digital assistant and from a first user, a first query requesting services of the first type;
Koh discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Nadimpalli discloses:
Nadimpalli [0092] As another example, consider the following purchasing flow that is conducted through a custom skill of Amazon Alexa. Note that this purchasing flow may be generalized as a custom skill for deployment on any other digital assistant, such as Google Assistant, Microsoft Cortana, or any other digital assistant listed herein. A user having a purchasing role within an organization and having access to a front-end system deployed within the organization, such as an Echo Show device, wakes the device using the wake word (e.g., "Alexa") and accesses a purchasing skill of the digital system (e.g., by invoking the skill's invocation word or phrase or a machine-learned, organization-specific variation of the skill's invocation word or phrase). For example, the user says, either through a text or voice utterance, "Purchase requester, are you there?" Upon authentication of the user, the handlers for the skill are invoked and an appropriate (e.g., machine-learned) reply is generated and presented to the user (e.g., as a voice or text utterance and/or as a graphical interactive display card) (e.g., "Purchase requester here. How can I help?").
Nadimpalli [0094] In example embodiments, the skill further offers the user a suggested course of action (e.g., based on the most probable path of the user based on machine-learning of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh to obtain above limitation based on the teachings of Nadimpalli for the purpose of purchasing a product by means of a digital assistant.  

responsive to the receipt of the first query, selecting, by machine logic, a selected online provider from the plurality of online providers
Koh discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Yang discloses: 
Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment. Currently, a shopping platform application is accessed by a merchant in the following two ways: one is to access a shopping platform application in a form of an open interface; the other is to access a shopping platform application in a form of a web page. In the case in which the merchant accesses a shopping platform application in the form of the web page, an existing online payment procedure is as follows: After a user finishes goods ordering, the shopping platform application calls a web payment tool. The user enters a user account and a corresponding login password in a login page provided by the web payment tool. After logging on to the web payment tool, the user enters a payment password to complete the payment procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh to obtain above limitation based on the teachings of Yang 

based at least in part on the security measures specified in the third party services data set
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.

taking, by machine logic, an action that facilitates provision of services of the first type by the selected online provider and to the first user 
Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment.

under the security measures specified in the third party services data set.
Yadav [0002] The present specification generally relates to digital security, and more specifically, to providing dynamic classification of risk sources to improve the security of online computer systems that may be subject to malicious attack, according to various embodiments of the disclosure.

Applicant is advised that should claim 4 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application 

Regarding claim 30, the combination of Koh, Yadav, Nadimpalli and Yang discloses wherein the first type of online services is one of the following: online ordering of physical goods, online ordering of entertainment content, online education, cloud computing services, online gaming services, news services, weather prediction services, payment services, transportation services and streaming services.
	Yang [0004] By downloading and installing a shopping platform application provided by an online shopping platform in a terminal, a user can perform a series of purchasing procedures, such as merchant selection, goods ordering, and online payment.

Applicant is advised that should claim 22 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koh, Yadav, Nadimpalli and Yang and further in view of Raduchel (US 2017/0161439) 
Regarding claim 28, the combination of Koh, Yadav, Nadimpalli and Yang discloses the elements of the clained invention as noted bit does not disclose wherein the action that facilitates 
	Raduchel [0239] A payment event can be defined as when a healthcare provider 1440, 1450, 1460 calculates and submits a charge related to delivering health care for payment. A payment event can also be defined as when an insurance payer or a user makes a payment. Multiple types of data can be associated with a payment event including but not limited to date, amount, due date, provider name, and payment terms. A payment event can have multiple states, such as the payment being due and a payment being delivered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koh, Yadav, Nadimpalli and Yang to obtain above limitation based on the teachings of Raduchel for the purpose of calculating and submitting a charge related to delivering health care for payment. 

Applicant is advised that should claim 3 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koh, Yadav, Nadimpalli and Yang and further in view of Garcia (US 2019/0295544). 

	Garcia [0287] FIGS. 12A-12D illustrates exemplary user interfaces for providing natural language interaction by a virtual assistant operating on device 1220 using context information associated with executing a previously determined actionable intent. As shown in FIGS. 10 and 12A, user 1210 provides a first audio stream 1212 (e.g., "Siri, play some music"), which is received by the virtual assistant operating on device 1220. Similar to those described above, the virtual assistant determines that first audio stream 1212 includes a lexical trigger (e.g., "Siri"), generates a candidate text representation of first audio stream 1212 (e.g., "Siri, play some music."), determines that the candidate text representation of first audio stream 1212 is not to be disregarded because it includes the lexical trigger, generates a candidate intent, determines that the candidate intent is an actionable intent (e.g., a task of playing music can be performed), executes the actionable intent, and outputting a result of the execution (e.g., outputting an audio and/or visual message 1224 such as "Here is some music you might like."). As illustrated in FIG. 12A, virtual assistant 1000 may receive and process first audio stream 1212 at a time 1222A (e.g., 9 AM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koh, Yadav, Nadimpalli and Yang to obtain above limitation based on the teachings of Garcia for the purpose of generating a text representation of an audio stream.  Furthermore, Official Notice is taken that a microphone to receive audio is well-known in the art. 

Applicant is advised that should claims 5 and/or 6 be found allowable, claims 31 and/or 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koh, Yadav, Nadimpalli and Yang and further in view of Crafts (US 2013/0268411).
Regarding claim 31 the combination of Koh, Yadav, Nadimpalli and Yang discloses the elements of the claimed invention as noted but does not disclose wherein the third party services data set further includes, for each given online provider of the plurality of online providers, information indicative of experiences that at least one user has had with the given online provider.  However, Crafts discloses:
Crafts claim 43. The computer readable medium of claim 38, further comprising: identifying ratings for the providers of the services or products; identifying referral ratings for having associated referral networks; and ranking the providers of the services or products based on the ratings of the providers of the services or products and the referral ratings for the contacts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koh, Yadav, Nadimpalli and Yang to obtain above limitation based on the teachings of Crafts for the purpose of obtaining satisfactory sevice from the online provider.

Regarding claim 32, the combination of Koh, Yadav, Nadimpalli and Yang and Crafts discloses wherein the at least one user includes the first user. 
Nadimpalli [0092] As another example, consider the following purchasing flow that is conducted through a custom skill of Amazon Alexa. Note that this purchasing flow may be generalized as a custom skill for deployment on any other digital assistant, such as Google Assistant, Microsoft Cortana, or any other digital assistant listed herein. A user having a purchasing role within an organization and having access to a front-end system deployed within the organization, such as an Echo Show device, wakes the device using the wake word (e.g., "Alexa") and accesses a purchasing skill of the digital system (e.g., by invoking the skill's invocation word or phrase or a machine-learned, organization-specific variation of the skill's invocation word or phrase). For example, the user says, either through a text or voice utterance, "Purchase requester, are you there?" Upon authentication of the user, the handlers for the skill are invoked and an appropriate (e.g., machine-learned) reply is generated and presented to the user (e.g., as a voice or text utterance and/or as a graphical interactive display card) (e.g., "Purchase requester here. How can I help?").

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161